DETAILED ACTION

Status of Submissions
This Office action is responsive to the applicant’s response filed on October 9, 2021, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on October 9, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1). The precise point in the specification must be identified where any added or rewritten paragraph is located.

The specification is not amended properly because:
The rewritten paragraph located at column 8, lines 40-57 is inaccurately identified as being located at “column 8, lines 58-63”.

The claim amendments filed on October 9, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2),(d) and (g). All amendments must be made relative to the patent claims in effect as of the filing date of this reissue application, with appropriate status indicators used relative to the patent claims. Further, new claims must be underlined in their entirety.

The claims are not amended properly because:
In claims 20-39, the status indicator “(previously added…” does not properly reflect the status of these claims relative to the patent claims. Rather, the status indicator “(new)” should be used for all new claims.
New claim 33 is not underlined in its entirety. Note the break in underlining in line 8 of the claim.

The amendments must be placed into compliance with 37 CFR 1.173(b)-(g) in response to this Office action. 


Application Data Sheet
The corrected Application Data Sheet (ADS) filed on October 9, 2021 is acceptable. Therefore, the previous objection to the ADS has been withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 1:  Claims 23, 24 and 36 fail to comply with the written description requirement of 35 USC 112(a) for the following reasons.
Claim 23 recites “the second secret code is received in the form of a voice message”, and claim 24 recites “execution of the computer-executable instructions by the processor causes the railway control apparatus to extract the second secret code from the voice message”. Similarly, claim 36 recites “the second secret code is received in the form of a voice message, and further comprising extracting, by the processor, the second secret code from the voice message”. 
The original disclosure:
States that “the railway field worker can enter the removal code manually or orally (i.e. including a voice or speech interface part)” (col. 3, ll. 9-11). 
Discloses that “a voice or speech interface part may be disposed on the system-side to process a voice message (such as received via a telephone call from the railway field worker, extract the removal code from the voice message…” (col. 3, ll. 20-24).
Describes Fig. 10 as showing “an exemplary illustration of a message sent by the railway traffic control terminal 105 to a terminal 103…meant to deliver the release code to the maintenance worker assigned to work on a block track” (col. 8, ll. 40-45).
Explains that “[by] selecting one of the links embedded in the message, the terminal 103 sends the release code to the railway traffic control terminal 105” 
States that “…the terminal 103 sends the release code to the railway traffic control terminal 105. The code can be transmitted through…text message, e-mail or voice message” (col. 8, ll. 50-53).
Thus, the original disclosure indicates that: (a) the railway field worker can use a voice interface part of the field worker terminal 103 to orally enter the removal code in the form of a voice message; and (b) the RTC terminal 105 has a voice interface part for processing the voice message received from the field worker terminal 103 and extracting the removal code from the voice message.
However, the original disclosure provides no description of the specific components of the required voice interface parts. The disclosure also fails to provide a specific description of the specific algorithms, i.e., the specific steps or flowcharts, defined by software and executed by the processors of the field worker terminal 103 and the RTC terminal 105 to perform the claimed functions of transmitting a secret code via a voice message and extracting the secret code from the voice message. When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. Applicant has not met this requirement for the subject matter of claims 23, 24 and 36.

Terminal Disclaimers
The terminal disclaimers filed on October 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,517,782 and U.S. Patent No. RE47,835 have been reviewed and are accepted. The terminal disclaimers have been recorded. Accordingly, the prior double patent rejections have been overcome.

Specification
The specification is objected to because:
apparatus (i.e., terminal) 105” because element 105 is identified as an “Apparatus” in Figs. 1A, 1B and 2, and because the terms “terminal” and “apparatus” are used interchangeably with reference to element 105 in the specification.
At col. 4, l. 56, “only one terminal” should read “only one terminal 103” because only element 103 is identified as a “Terminal” in Figs. 1A and 1B, but element 105 is also referred to as a “terminal” in the specification.
Appropriate correction is required.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Rahn”
EP Publication No. 1 308 366 B1

“Tamaribuchi et al.”
US Publication No. 2012/0176217 A1

“Sheardown et al.”
US Publication No. 2011/0006912 A1

“Wise”
WO Publication No. 2004/042663 A1

“Seung”
KR Publication No. 10-1008160 B1

“Baines et al.”
US Publication No. 2013/0166114 A1



The prior art listed above is considered pertinent to applicant’s invention.

See the detailed discussion of the teachings of Rahn in item 33 (pp. 15-19) of the prior Office action mailed on May 26, 2021.

See the detailed discussion of the teachings of Tamaribuchi et al. in item 34 (pp. 20-21) of the prior Office action mailed on May 26, 2021.

See the detailed discussion of the teachings of Sheardown et al., Wise, Seung and Baines et al. in items 41-44 (pp. 23-25) of the prior Office action mailed on May 26, 2021.

Allowable Subject Matter
Claims 20-22, 25-27 and 29-32 are objected to (see items 4-5 above) but recite allowable subject matter because the prior art fails to teach a computer-implemented railway control apparatus, as defined in claim 20, that performs the functions of (a) receiving a selection of a track section, (b) transmitting a block signal to an interlock associated with the selected track section, (c) generating a secret code associated with the selected track section, and (d) transmitting the secret code to a remote user terminal, wherein the computer-implemented railway control apparatus:
Provides centralized control of a centrally controllable railway network including plural railways and a plurality of railway interlocks dispersed in the plural railways.
Comprises a processor for controlling a plurality of track sections in the railway network, wherein each track section is associated with a corresponding interlock and is disposed in any of the plural railways of the railway network that is managed by centralized control operation from the railway control apparatus, the processor controlling, by said centralized control operation, one or more interlocks amongst the plurality of railway interlocks dispersed in the plural railways, to block railway traffic to one or more specified track sections.

Claim 28 is objected to (see items 4-5 above) but recites allowable subject matter because the prior art fails to teach a computer-implemented railway control apparatus, as defined in claim 28, that performs the functions of (a) receiving a selection of a track section, (b) responsive to the selection, determining that the selected track section has an existing block, (c) receiving a signal from a corresponding interlock of the selected track section that a new block can be established, (d) responsive to receiving the signal that a new block can be established, transmitting a block signal to the corresponding interlock of the selected track section, (e) generating a secret code associated with the selected track section, and (f) transmitting the secret code to a remote user terminal.

Claims 33-35 and 37-39 are objected to (see items 4-5 above) but recite allowable subject matter because the prior art fails to teach a computer-implemented method, as defined in claim 

Response to Arguments and Evidence
Applicant’s arguments and evidence filed on October 9, 2021 have been fully considered. The evidence is in the form of the declaration of Ross Pirtle under 37 CFR 1.132.

The applicant argues that the claims have been amended such that they overcome the rejections set forth in the prior Office action mailed on May 26, 2021. The examiner agrees with the exception of current GROUND 1 (see above).

With respect to current GROUND 1, applicant argues that a skilled artisan would know to employ various input/output software—including voice recognition software—from a library of standard routines. This argument is not persuasive because (a) it is not supported by any disclosure in the applicant’s specification concerning the use of a known library of standard software, and (b) it relates to the enablement requirement rather than the separate written description requirement. See the further explanation below.

does the specification disclose structure that achieves the claimed functions in sufficient detail?

I.	Authorities Relied Upon
See the discussion of the following decisions/guidance in the APPENDIX:
Ex Parte Smith
Ex parte Jiajun Zhu et al. ‘727
Ex parte Jiajun Zhu et al. ‘723
The 2109 § 112 Guidance1

II.A.	For computer-implemented apparatus claims 23 and 24, does the specification adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions?
Claims 23 and 24 require that the claimed computer-implemented apparatus comprises computer-executable instructions that, when executed by the claimed processor, perform the following functions:
Function #1
Receive a second secret code (see claim 22 from which claim 23 depends) in the form of a voice message (see claim 23).
Function #2
Extract the second secret code from the voice message (see claim 24).


Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner has found that:
Based upon the special functions required by claims 23 and 24, the claimed computer-implemented apparatus necessarily comprises a computer system having a particular configuration, i.e., it is specially configured and specially programmed in order to carry out the particular functions that are claimed.
The applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be executed by a special purpose computer processor in order to implement the claimed computer-implemented invention and perform the special functions required by the claims. 
A general purpose computer “processor”, as recited generically in independent claim 20, does not constitute sufficient structure for performing all of the claimed functions since it lacks the special programming required.
Function #1 is not a relatively basic computer-implemented function. Rather, a specific and detailed algorithm is required in order to receive input in the form of a voice message.
Function #2 is not a relatively basic computer-implemented function. Rather, a complex algorithm is required in order to extract a secret code from a voice message.
In the case of computer-implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the specification must adequately disclose the algorithm(s) that achieve the claimed function(s) in sufficient detail, i.e., how the inventor intends to achieve the claimed function(s). The algorithm(s) may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure. Regardless of the manner in which it is expressed, the algorithm(s), by definition, must constitute a finite sequence of specific logic steps for performing a particular task.
With respect to the algorithm(s) required for performing Function #1 and Function #2, the examiner has found that the disclosure at col. 3, ll. 9-11, col. 3, ll. 20-24, and col. 8, ll. 49-53 provides a broad overview of a voice interface used transmit a removal code from the remote user terminal, and another voice interface used by the railway traffic controller to process the voice message received from the remote user terminal. However, this portion of the disclosure does not define a specific algorithm or step-by-step process for performing each of Function #1 and Function #2. 
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
Further, it is not sufficient for the applicant to simply state or later argue that a skilled artisan could theoretically write the necessary algorithm(s) and/or would know what software to employ to accomplish the claimed function(s), i.e., to show that the enablement requirement of 35 U.S.C. 112(a) is met. The inquiry is whether one skilled in the art would understand the 
In addition, a description that merely renders the invention obvious does not satisfy the written description requirement. Sufficient information must be provided to show that the inventor had possession of the claimed invention, including details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
	Accordingly, with respect to Function #1 and Function #2, the examiner has found that the specification fails to adequately disclose the algorithm(s) that achieve the claimed function(s) in sufficient detail, i.e., how the inventor intends to achieve the claimed function(s). 

II.B.	For independent computer-implemented method claim 36, does the specification adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions?
Claim 36 recites the same Function #1 and Function #2 as claims 23 and 24. Therefore, the analysis provided above with respect to claims 23 and 24 applies equally to claim 36. 

The evidence presented by way of the declaration of Ross Pirtle under 37 CFR 1.132 is not persuasive because it addresses the question of enablement2, but does not pertain to the separate written description requirement. See the further explanation above.

Final Action
THIS ACTION IS MADE FINAL.  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

3 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter C English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn, can be reached on (571)272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /E.D.L/                                  SPRS, Art Unit 3993            

                                                                                                                                                          

APPENDIX
Discussion of Cases Dealing with Computer-Implemented 
Functional Claim Limitations and Compliance with 35 U.S.C. 112

Informative PTAB Decision
The Patent Trial and Appeal Board (PTAB) has issued an informative decision that supports the Examiner’s finding that the claims do not comply with 35 U.S.C. 112(a).

Ex Parte Smith
In Ex Parte Smith (Appeal 2012-007631 decided 14 March 2013),4 the PTAB construed a claim directed to a computer-implemented method reciting steps set forth using functional language. The PTAB found that the claimed functions could not be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming. The PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification contained a flow chart and accompanying description that simply restated the claimed functions without conveying to one of ordinary skill in the art how the processor ensured that the claimed functions are performed.
Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that the method claim failed to satisfy the written description requirement of 35 U.S.C. 112(a). The PTAB noted that a description that merely renders the invention obvious does not satisfy the written description requirement. This finding correlates with Part II of the USPTO guidance (herein, the “2019 § 112 Guidance”) entitled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112”, 84 Fed. Reg. 57 (Jan. 7, 2019) 5, which (i.e., Part II) addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Other PTAB Decisions
The PTAB has issued other opinions that, while not designated as precedential or informative, are nevertheless instructive.

Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727)
In Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727 decided 04 November 2020),6 the PTAB considered claims directed to computer-implemented methods reciting steps (i.e., functions) performed by a computing device. Specifically, the PTAB addressed whether such claims comply with the written description requirement of 35 U.S.C. 112(a). In doing so, the PTAB provided a detailed discussion of the 2019 § 112 Guidance. Specifically, the PTAB explained that:
The 2019 § 112 Guidance addresses examination of computer-implemented functional claims that recite only the idea of a solution or outcome to a problem but fail to recite details of how the solution or outcome is accomplished.7
When examining computer-implemented functional claims (including computer-implemented method claims), the examiner should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. 
An algorithm can be expressed in any understandable terms such as in prose or as a flow chart. Recital of actual computer code is not necessary. However, sufficient information must be provided to show that the inventor had possession of the claimed invention. Such “sufficient information” constitutes details about 
In Ex parte Jiajun Zhu et al. ‘727, the PTAB found that the specification described an outline of the desired results that the computer is expected to achieve, but missing from the specification was the algorithm or logic flow or instructions which would explain how a general purpose computer is programmed to perform the claimed functions. Absent the disclosure of the necessary algorithm(s), the specification failed to convey possession of the computer-implemented invention. Accordingly, the PTAB concluded that the claims failed to comply with the written description requirement of 35 U.S.C. 112(a). Thus, computer-implemented functional limitations require the disclosure of the necessary algorithm (i.e., how the claimed functions are achieved) in order to satisfy 35 U.S.C. 112(a).

Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723)
In Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723 decided 04 November 2020),8 the PTAB considered similar claims and made similar findings to those addressed in Ex parte Jiajun Zhu et al. ‘727 (discussed above).




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The USPTO guidance entitled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112”, 84 Fed. Reg. 57 (Jan. 7, 2019), which is referred to herein as the “2019 § 112 Guidance”.
        2 See item 3 of the declaration, which asserts that a skill artisan “…would not have needed to engage in undue experimentation to implement an algorithm for a voice or speech interface…”
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.
        4 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_smith_fd2012007631.pdf
        5 Available at: https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112
        6 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        7 See Part II of the 2019 § 112 Guidance, which addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).
        8 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions